Title: To James Madison from Louis-André Pichon, 1 March 1805
From: Pichon, Louis-André
To: Madison, James


Sir
Philadelphia the 1st. March 1805.
Mr. Dallas the Attorney of the United States for this District, will inform you, I presume, of the application which I was, this day, obliged to make to him, in consequence of a writ being served on me this morning, on the part of Mr. Dupont, an american merchant in Newyork, with the intention to prosecute me for some bills which I drew last Summer in his favor on Mr. Pèrregaux Banker in Paris for supplies by him furnished to the french frigates then in Newyork. I claimed the interposition of Mr. Dallas on the score of my capacity of late Chargé D’Affaires by the President of the United States, and the consequent immunity which I must enjoy of returning home unmolested by any process not allowed by the law of nations. Mr. Dallas has been so polite as to immediately interpose and prevent the writ being served. This Gentleman has advised me to request of you, Sir, an authenticated copy of the letter of the Minister of foreign affairs to you which I brought with me and a Copy of which I deposited in your office, as also a certificate of my having acted in the capacity above mentioned from the time of my arrival in the United States to the arrival of General Turreau. I therefore request of your goodness, Sir, these papers. I will make no observation, Sir, on this incident, which I communicate to General Turreau, as the prompt and judicious interference of the District attorney, has done in this case every thing which could be expected from the Government of the United States. I have the honor to be most respectfully, Sir, Your most obedient Servant.
L. A. Pichon
